              Case 1:20-cv-00973-SAG Document 10 Filed 10/05/20 Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                   (Baltimore Division)

RENEE LOUISE MCCRAY                                  *

          Appellant,                                 *

v.                                                   *        Appeal No.        1-20-cv-000973-SAG

WELLS FARGO BANK, N.A.                               *

          Appellee.                                  *

*         *       *       *        *        *        *        *        *        *        *        *        *

                                 OPPOSITION TO APPELLANT’S
                                MOTION FOR RECONSIDERATION

          Appellee, Wells Fargo Bank, N.A., pursuant to Federal Rule 59(e) and Bankruptcy Rule

9023, hereby opposes the “Appellant’s Motion for Reconsideration and Notice of Objection to the

Court’s Memorandum Opinion and Order Dated September 17, 2020” filed on September 25, 2020

(the “Motion for Reconsideration”). Doc. 9. For reasons stated herein, the Motion should be

denied.

                                              INTRODUCTION

          On November 15, 2019, 1 Ms. McCray filed a “Motion to Reopen for Relief from Judgment

and Violation of the Bankruptcy Discharge” (the “November 2019 Motion to Reopen”) in the

underlying Bankruptcy action, asking the Bankruptcy Court to reopen her 2013 Chapter 7

Bankruptcy (which was closed on December 10, 2015) and to vacate its May 21, 2014 Order




1
  Ms. McCray attempts to rely on her status as a pro se litigant seeking a liberal construction of her pleadings and
argues that she was unaware when she filed the Motion to Reopen that she would have “limited access to the courts
because of COVID-19, nor did she release she could use innovated [sic] internet technology to present her evidence.”
Doc. 9, p. 5. It is important to note however, that COVID-19 had no impact on the arguments made by Ms. McCray
in her Motion to Reopen as that Motion was filed and fully briefed by December 12, 2019. Reliance on the COVID-
19 pandemic is thus, unavailing.
         Case 1:20-cv-00973-SAG Document 10 Filed 10/05/20 Page 2 of 5



granting Wells Fargo’s motion for relief from the automatic stay. See Doc. 3-28. Wells Fargo

opposed the Motion and on March 31, 2020, the Bankruptcy Court denied the November 2019

Motion to Reopen by Memorandum Order (Doc. 3-45, the “3/31/2020 Memorandum Order”). Ms.

McCray moved for reconsideration asserting the same arguments offered (and rejected) in her

November 2019 Motion to Reopen. That Motion was also denied by the Bankruptcy Court. Ms.

McCray then noted an appeal to this Court.

       The appeal was fully briefed and on September 17, 2020, this Court issued a well-reasoned

Memorandum Opinion and Order affirming the decisions of the Bankruptcy Court. Docs. 7 (the

“9/17/2020 Opinion”) and 8, (the “9/17/2020 Order”), respectively. This Court, finding that the

Bankruptcy Court did not abuse its discretion in denying Ms. McCray’s November 2019 Motion

to Reopen, held that “Appellant’s vague and unsupported assertions of ‘new evidence’ to support

her claim, then, did not suffice to establish the required compelling cause to reopen the long-closed

proceeding, or to provide a basis for [the Bankruptcy Court] to reconsider the order declining to

reopen the case.” Doc. 7, p. 7. This Court also rejected Ms. McCray’s contention that she was

entitled to and was denied an evidentiary hearing finding that “[the Bankruptcy Court] had

extensive familiarity with the issues between the Appellant and Wells Fargo, and had presided

over the evidentiary hearing in the bankruptcy case in 2014. ... [T]here is no legal requirement for

an in-court hearing to be held before a judge can consider the legal issues presented in a motion to

reopen a case.” Doc. 7, p. 7 (emphasis added). Finally, this Court properly declined to entertain

Ms. McCray’s argument respect to the so-called “sale of the alleged amended debt to Statebridge

Company, LLC,” as it had not been preserved below. Id.

       Undeterred by the 9/17/2020 Opinion and Order, on September 25, 2020, Ms. McCray

filed a “Motion for Reconsideration and Notice of Objection” to this Court’s 9/17/2020 Opinion



                                                 2
           Case 1:20-cv-00973-SAG Document 10 Filed 10/05/20 Page 3 of 5



and Order. Doc. 9. Consistent with her pattern, Ms. McCray’s Motion is nothing more than a re-

argument of her frequently rejected arguments regarding the validity and right to enforce her

mortgage loan. Ms. McCray also continues to reference a criminal complaint and an attorney

grievance complaint she submitted against Wells Fargo’s former counsel and foreclosure counsel

in 2015 and 2018. Although she repeatedly contends that the complaints were unrefuted or

unopposed, she admits that based on the facts she alleged, there is no evidence of any action taken

by either the Attorney General’s Office or the Attorney Grievance Commission. 2 Additionally,

Ms. McCray re-argues her mischaracterization of the Commercial Law Article of the Maryland

Code and the cases interpreting the same. Thus, Ms. McCray offers nothing new to support

reconsideration or demonstrate a clear error of law or a need to prevent a manifest injustice. As

such, her Motion should be denied.

                                                  ARGUMENT

         Ms. McCray does not cite the Rule under which she pursues relief yet seeks to “correct a

clear error of law and to prevent a manifest injustice” Doc. 9, p. 1. Because her motion was filed

within 14 days of this Court’s 9/17/2020 Opinion and Order, it should be treated as a motion

pursuant to Federal Rule of Civil Procedure 59(e) in accordance with Federal Rule of Bankruptcy

Procedure 9023. “Except as provided in this rule ... Rule 59 F.R.Civ.P. applies in cases under the

Code. A motion for a new trial or to alter or amend a judgment shall be filed ... no later than 14

days after entry of judgment.” Fed. Rule Bankr. Proc. 9023.


2
  Wells Fargo respectfully requests that Ms. McCray’s request to take judicial notice of a purported portion of a video-
taped deposition which she has uploaded to an internet website be denied. This purported video has neither been
authenticated nor can it be determined whether the deposition has been altered or edited in any way. Further, the
Court need not consider any portion of that deposition as it is offered presumably in support of her already rejected
argument regarding the ownership, validity and right to enforce her mortgage loan. These issues have been
conclusively decided by several courts already and so-called evidence from 2014 does not meet the standard for
reconsideration herein. See, McCray v. Driscoll, 2020 WL 5568984 (Md. Ct. Spec. App. September 17, 2020)
(affirming the final order of ratification in the Foreclosure action).

                                                           3
           Case 1:20-cv-00973-SAG Document 10 Filed 10/05/20 Page 4 of 5



         A Motion to Alter or Amend Judgment under Federal Rule 59(e) “need not be granted

unless the district court finds that there has been an intervening change of controlling law, that

new evidence has become available, or that there is a need to correct a clear error of law or prevent

manifest injustice.” Edokobi v. Toyota Motor Credit Corp., 2019 WL 2250568, *2 (D. Md. May

24, 2019) (quoting Robinson v. Wix Filtration Corp. LLC, 599 F.3d 403, 411 (4th Cir. 2010)). Ms.

McCray has not satisfied this burden.

         Instead, Ms. McCray objects to the Court’s finding and sets forth (again) her arguments

challenging Wells Fargo’s status and standing to enforce the mortgage loan she entered into several

years ago. Like her motions below, her Appellant’s Brief and her Reply, 3 Ms. McCray’s

“objections” are based solely on her disagreement with the Court’s findings.

         “Mere disagreement with a court’s ruling does not support a Rule 59(e) motion.” Bank v.

M/V "Mothership", 2019 WL 2192488, at *4 (D. Md. May 20, 2019) (citations, quotations marks

and alterations omitted). “A rule 59(e) motion may not be used to relitigate old matters, or to raise

arguments or present evidence that could have been raised prior to the entry of judgment. ... Such

limitations on Rule 59(e) motions are necessary because were it otherwise, then there would be no

conclusion to motions practice, each motion becoming nothing more than the latest installment in

a potentially endless serial that would exhaust the resources of the parties and the Court—not to

mention its patience.” Pittman v. Deutsche Bank Nat'l Tr. Co., No. GJH-18-02425, 2020 WL

5759767, at *2 (D. Md. Sept. 28, 2020). Ms. McCray efforts to engage in yet another round of

motions must be denied.




3
 Notably, nearly all of the arguments asserted in Ms. McCray’s instant Motion have some reference to her Appellant’s
Brief, Reply Brief or a motion filed in the Bankruptcy case. See e.g. Doc. 9, p. 1 (“As stated in the Appeal Brief ...”),
p. 3 (“The Appellant also rebutted ... in its Response Brief;” “As the Appellant stated in the Appeal Brief ...”); p. 5
(“Also, as stated in the Appellant’s Notice of Objection ...”).

                                                           4
         Case 1:20-cv-00973-SAG Document 10 Filed 10/05/20 Page 5 of 5



       Noticeably absent from her Motion is any “new” evidence and any clear error of law or

manifest injustice. Instead, all of the so-called support or “genuine fact evidence” offered by Ms.

McCray has been available to her since 2018 at the latest and most are based on events or

statements from 2014 and 2015. Nothing demonstrates that this Court erred as a matter of law in

finding that the Bankruptcy Court did not abuse its discretion in denying Ms. McCray’s November

2019 Motion to Reopen or the reconsideration motion. As such, nothing offered in the instant

Motion for Reconsideration here, is novel or appropriate for this Court’s review.

                                        CONCLUSION

        For the reasons stated herein, the Motion should be denied.

                                                    /s/ Sarah E. Meyer
                                                    Sarah E. Meyer, Bar No. 29448
                                                    Womble Bond Dickinson (US) LLP
                                                    100 Light Street, 26th Floor
                                                    Baltimore, MD 21202
                                                    Phone: 410-545-5807
                                                    Email: Sarah.Meyer@wbd-us.com

                                                    Counsel for Wells Fargo Bank, N.A.



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 5th day of October 2020, a copy of the foregoing was

filed and served via CM/ECF upon counsel of record and by first-class mail, postage prepaid upon:

                                       Renee L. McCray
                                   109 North Edgewood Street
                                     Baltimore, MD 21229

                                                    /s/ Sarah E. Meyer
                                                    Sarah E. Meyer, Bar No. 29448




                                                5
